Citation Nr: 1341217	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  09-21 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from May 1996 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence establishes that the Veteran's service-connected disabilities require the aid and attendance of another person.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for aid and attendance of another person are met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Special monthly compensation is payable where a veteran has a service-connected disability or disabilities that render him or her so helpless as to be in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b) (3).  A veteran will be considered to be in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have visual acuity of 5/200 or less in both eyes, contraction of visual field of vision to five degrees or less; (2) is a patient in a nursing home due to physical or mental incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.350(a).  38 C.F.R. § 3.350(c). 

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court determined that it is not required that all of the conditions enumerated in the provisions of 38 C.F.R. § 3.352(a)  be found to exist in order to establish entitlement to aid and assistance, but that at least one of the enumerated factors must be present.  The Court added that the particular function the claimant is unable to perform must be considered in connection with his or her condition as a whole and that it is only necessary to establish that the claimant is in need of regular aid and attendance, not that there be a constant need.

Service connection is in effect for eight disabilities: major depression, currently rated 100 percent disabling; Behcet's syndrome with multiple joint pain, currently rated as 40 percent disabling; Behcet's syndrome with chronic oral ulcers, currently rated as 30 percent disabling; Behcet's syndrome with digestive ulcer, currently rated as 10 percent disabling; bilateral retinal drusen, currently rated as 20 percent disabling; avascular necrosis of the right hip, currently rated as 20 percent disabling; avascular necrosis of the left hip, currently rated as 10 percent disabling; and steroid acne associated with Behcet's syndrome, currently noncompensably rated.

The evidence establishes that due to these disabilities, the Veteran requires the aid and attendance of another person.  Specifically, the Veteran's wife has submitted multiple statements as to her experiences in daily life with the Veteran, and the Board finds these especially probative in establishing such a need for aid and attendance.  In her April 2010 letter, she indicated that she must ensure that he receives his medications, attends doctor visits, and completes his daily hygiene; she asserted that she needed to be there to prevent him from attempting suicide.  In her March 2013 and July 2013 letters, she stated that he was unable to self-administer his medications in the correct capacities or at the correct intervals, that she had to make sure he ate regularly and assist with his daily hygiene, and that she feared he was not able to take care of himself.  In a May 2013 letter, she asserted that she could not trust him to be on his own, even for short periods, without the risk of injury, either physically in his environment or psychiatrically as he might intentionally overdose on his medications.

The medical evidence of record also confirms the Veteran's need for aid and attendance.  Dr. Hafner, the Veteran's private physician, wrote in a July 2008 letter that the Veteran's psychiatric disability - manifestations to include depression, auditory hallucinations, and paranoid delusions - required aid and attendance because it made him unable to adequately care for his personal needs.  VA treatment records dated from September 2008 to May 2013 reflect that the Veteran continued to have auditory hallucinations and paranoid delusions, even when he had not been drinking or under the influence of drugs.  A February 2013 VA admission record, echoing similar reports from previous years, noted that the Veteran was admitted as an inpatient after displaying bizarre behavior such as taking too many Ambien, walking around naked, and having inappropriate conversations with his children that he did not remember.  He also needed to be periodically physically restrained due to psychomotor agitation, and recorded his wife's opinion that he was a danger to himself.  The Global Assessment of Functioning score assigned on admission, 20, indicates "some danger of hurting self or others (e.g. suicide attempts without clear expectation of death, frequently violent; manic excitement) OR occasionally fails to maintain minimal personal hygiene (e.g. smears feces) OR gross impairment in communication.  See American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  

Further, the May 2013 VA aid and attendance examiner, while finding that the Veteran was not bedridden or hospitalized and could travel outside his home, noted that the Veran relied on his wife to prepare his meals, and schedule and administer all of his medications; when she did not assist him this way, he would either not take, or take too many, of his medications, and only eat sparingly.  He also has hallucinations, delusions, and maladaptive obsessive behaviors including repeating phrases or behaviors for long lengths of time; occasionally these include overuse of cigarettes, alcohol, or soda.  Ultimately, the examiner concluded, the Veteran required 24-hour supervision, and endorsed a finding that aid and attendance was required.

Based on the above, the Board finds that while the Veteran's physical disabilities may not require aid and attendance, his psychiatric condition and its manifestations create an environment that without regular aid from another person to administer food, medications, and assistance with hygiene, the Veteran has a mental incapacity that requires care and assistance on a regular basis.  38 C.F.R. § 3.352(a).  Accordingly, the Board finds that the relevant criteria are met, such that an award of special monthly compensation based on the need for the aid and attendance of another person is warranted.


ORDER

Special monthly compensation based on the need for aid and attendance of another person is granted, subject to the applicable regulations concerning the payment of monetary benefits.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


